Citation Nr: 1828326	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  09-46 587A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by chronic diarrhea.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a disability manifested by chronic diarrhea.

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to a rating in excess of 30 percent for dermatitis with folliculitis (skin disorder). 
8.  Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity.

9.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity. 

10.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis. 

11.  Entitlement to a rating in excess of 10 percent for a neurological disability of the right middle finger.

12.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to special monthly compensation based on loss of use of the feet.

14.  Entitlement to a total rating based on individual unemployability (TDIU) rating before September 5, 2012.

15.  Entitlement to service connection for the cause of the Veteran's death. 

16.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014).

17.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1987 to September 1999 and from October 2003 to June 2004.  The Veteran also had intervening service with a Reserve Component.

The Veteran died in July 2015.  The appellant is his surviving spouse.  In June 2017, the appellant's application for substitution was granted as the claimant as to the above service connection and rating claims in accordance with 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) from September 2004, June 2012, March 2014, August 2014, and January 2016 decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) first in Winston-Salem, North Carolinian, and later in Chicago, Illinois. 

In May 2012 the Board, among other things, reopened the claim of service connection for a back disorder; denied reopening the claim of service connection for chronic diarrhea; granted service connection for PTSD; denied a rating in excess of 30 percent for a skin disorder; and remanded the claims of service-connection for erectile dysfunction, bilateral hearing loss, tinnitus, residuals of cold injuries of the right and left foot and upper extremities, gout, and a back disorder as well as the claims for increased ratings for varicose veins of the right and left lower extremities and bilateral plantar fasciitis and the claim for special monthly compensation based on loss of use of the feet.  

The Board's May 2012 decision also referred to the agency of original jurisdiction the issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2013, the Court issued a memorandum decision in which it affirmed the Board's denial of the application to reopen the claim of entitlement to service connection for chronic diarrhea and vacated and remanded the denial of a rating in excess of 30 percent for a skin disorder. 

In March 2014, the Board remanded the claim for a rating in excess of 30 percent for a skin disorder in order to comply with the Court's decision.

In a November 2017 rating decision, the RO granted service connection for gout as well as residuals of cold injuries of the right and left foot as well as right and left upper extremities.  Therefore, the Board finds that these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.) 

It is important to understand what is occurring in this case:  As the Board fully addresses issued raised by the Veteran (and in some cases affirmed by the Veteran's Court), the Veteran's lawyer is raising and appealing more claims.  As a result, the Board must address issue coming down from the Court as well as up from the RO. 

As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

The claim of service connection for tinnitus, a TDIU rating before September 5, 2012, service connection for the cause of the Veteran's death, DIC under 38 U.S.C.A. § 1318, and accrued benefits are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The May 2012 Board decision that denied an application to reopen a claim of service connection for chronic diarrhea is final.  

2.  Evidence received since the May 2012 Board decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for chronic diarrhea.

3.  The preponderance of the evidence shows that the Veteran was not diagnosed with hearing loss in either ear at any time during the pendency of the appeal. 

4.  The preponderance of the evidence shows that chronic diarrhea was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it is not caused or aggravated by a service-connected disability.

5.  The preponderance of the evidence shows that erectile dysfunction was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it is not caused or aggravated by a service-connected disability.

6.  The preponderance of the evidence shows that a back disorder was not present in service or until many years thereafter and it is not related to service or to an incident of service origin. 

7.  The preponderance of the evidence shows that a skin disorder does not cover more than 40 percent of the entire body, more than 40 percent of exposed areas affected, or requires constant or near-constant systemic therapy during any 12-month period at all times during the pendency of the appeal. 

8.  The preponderance of the evidence shows that varicose veins of the right lower extremity is not manifested by persistent edema incompletely relieved by elevation at all times during the pendency of the appeal. 

9.  The preponderance of the evidence shows that varicose veins of the left lower extremity are not manifested by persistent edema incompletely relieved by elevation at all times during the pendency of the appeal.

10.  The preponderance of the evidence shows that bilateral plantar fasciitis is not manifested by, at least, indications of swelling on use as well as marked deformity, pain on manipulation and use, and characteristic callosities at all times during the pendency of the appeal. 

11.  The preponderance of the evidence shows that the neurological disability of the right middle finger is not manifested by at least moderate incomplete paralysis of the median nerve at all times during the pendency of the appeal. 

12.  The preponderance of the evidence shows that PTSD did not cause total occupational and social impairment at all times during the pendency of the appeal. 

13.  The preponderance of the evidence shows that the Veteran did not have the loss of use of both feet due to service-connected disabilities at all times during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  The May 2012 Board decision is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a disability manifested by chronic diarrhea is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.1000 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for a disability manifested by chronic diarrhea have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for a rating in excess of 30 percent for a skin disorder have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Code 7806 (2017). 

8.  The criteria for a rating in excess of 10 percent for varicose veins of the right lower extremity have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7120 (2017).

9.  The criteria for a rating in excess of 10 percent for varicose veins of the left lower extremity have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7120 (2017).

10.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

11.  The criteria for a rating in excess of 10 percent for a neurological disability of the right middle finger have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, .124, 4.124a, Diagnostic Code 8515 (2017).

12.  The criteria for a rating in excess of 70 percent for PTSD have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.130, Diagnostic Code 9411 (2017).

13.  The criteria for special monthly compensation based on loss of use of the feet have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a May 2012 Board decision denied the Veteran's claim of service connection for a disability manifested by chronic diarrhea.  Specifically, the Board denied service connection because, among other things, there was no competent medical evidence linking the claimed disability to service.  The May 2012 Board decision is final.  38 U.S.C.A. § 7104.  

Since this final May 2012 Board decision, a February 2015 letter from the Veteran's VA doctor was associated with the record and this letter included, for the first time, an opinion that the irritable bowel syndrome which caused his chronic diarrhea dated back to his military service and therefore it was most likely related to his military service.  See, e.g., 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As such, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

The Service Connection Claims

During his lifetime the Veteran claimed, and since that time his wife has claimed, in substance, that service connection is warranted for a disability manifested by chronic diarrhea, erectile dysfunction, bilateral hearing loss, and a back disorder because they were caused by his military service including his duties as a combat engineer.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the disability manifested by chronic diarrhea and erectile dysfunction, it was also claimed they were due to the medication the Veteran used to treat his PTSD.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this regard, the Board notes that during the pendency of the appeal VA amended 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  

In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Hearing Loss

The in-service records, including the August 1998 audiological examination, are negative for a diagnosis of hearing loss in either ear as defined by VA.  Moreover, the Board finds that the post-service record is negative for credible evidence of a diagnosis of hearing loss in either ear as defined by VA despite the fact that during his lifetime VA provided him with audiological examinations in June 2007 and June 2015.  In this regard, the June 2007 examination results did not show he had hearing loss in either ear as defined by VA and the VA examiner in June 2015 opined that the examination results were not reliable.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, a private audiological examination dated in July 2007 also showed that he did not have hearing loss in either ear as defined by VA.  Id.  Further, while the Veteran during his lifetime and his wife currently are competent to report on the symptoms they observed, they are not competent to measure auditory thresholds and therefore they cannot provide the missing diagnosis.  See Davidson, supra.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of hearing loss in either ear at any time during the pendency of the appeal and the claim is denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303. 

Diarrhea, Erectile Dysfunction, and a Back Disorder

The post-service record shows the Veteran's being diagnosed with a disability manifested by chronic diarrhea (i.e., irritable bowel syndrome), erectile dysfunction, as well as lumbar spine degenerative disc disease and herniated nucleus pulposus.  See, e.g., VA examinations dated in September 2006, June 2014, and June 2015; lumbar spine magnetic resonance imaging evaluation (MRI) dated in July 2014.  

Moreover, service personnel records document the Veteran's occupational specialty was a combat engineer.  Additionally, service treatment records include a February 2004 examination at which the Veteran reported a 7 year history of back pain.  At a subsequent June 2004 post-deployment examination, the Veteran reported that he had a history of back pain due to an injury he sustained while marching and a history of diarrhea.  

Furthermore, the Board finds that the Veteran during his lifetime was competent to report on events that he experienced while on active duty.  See Davidson, supra.  Similarly, the Board finds that the Veteran during his lifetime and the appellant currently are competent to report on visible manifestations of the Veteran's disabilities, such as having watery bowel movements, erectile dysfunction, and back pain and lost motion.  

However, the Veteran's reserve and active duty treatment records are negative for a back injury.  Moreover, the February 2004 examination and the June 2004 post-deployment examination are also negative for a diagnosis of a disability manifested by chronic diarrhea and/or a back disorder despite the history of back pain and diarrhea complained of by the Veteran.  Likewise, his reserve and active duty treatment records, which include an August 1998 medical history, an October 2003 pre-deployment examination, a February 2004 examination, a March 2004 Medical Evaluation Board Report, and a June 2004 post-deployment examination, are negative for an injury, complaints, treatment for symptoms off, and/or diagnosis of a disability manifested by chronic diarrhea, a back disorder, and erectile dysfunction.  

Simply stated, as noted above, the Veteran's own prior statements provide factual evidence against this claims. 

Therefore the Board concludes, as the above in-service examiners must have concluded, that the Veteran did not have a disability manifested by chronic diarrhea or a back disorder while on active duty.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a); Hensley, supra, Owens, supra.  The Board also finds that the most probative evidence of record shows that he did not have erectile dysfunction while on active duty.

The record also does not show the Veteran being diagnosed with arthritis in his back in the first post-service year following his separation from either of his periods of active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, despite the claims made by the Veteran during his lifetime and the current claims being made by the appellant, the Board finds that the preponderance of the evidence of record shows that the Veteran did not have a continued problem with a disability manifested by chronic diarrhea, erectile dysfunction, and a back disorder in and since either period of his active duty service.  

In fact, as reported above, the August 1998 medical history, October 2003 pre-deployment examination, February 2004 examination, March 2004 Medical Evaluation Board Report, and June 2004 post-deployment examination are negative for such diagnoses.

Likewise, at the first post-service VA examination in July 2004, the Veteran did not report a history of erectile dysfunction; the examiner opined that he did not have erectile dysfunction; and while the Veteran reported a history of chronic diarrhea and back pain, the examiner did not attribute the diarrhea to a chronic disability and, on examination which included a lumbosacral spine X-ray, the back was normal.  See Colvin, supra.  

Subsequent post-service records, including the December 2004 VA veins examination, October 2005 VA skin examination, and/or September 2006 VA feet examination, continued to be negative for complaints, diagnoses, or treatment for diarrhea until June 2005 (see VA treatment record dated in June 2005), erectile dysfunction until June 2015 (see VA examination dated in June 2015), and a back disability until January 2006 (see VA treatment record dated in January 2006).  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).  

During his lifetime the Veteran claimed that he had continued problems with the claimed disabilities in and since service.  Moreover, his wife continues to make such claims.  However, the Board finds more probative the negative August 1998 medical history, October 2003 pre-deployment examination, February 2004 examination, March 2004 Medical Evaluation Board Report, June 2004 post-deployment examination, the December 2004 VA veins examination, the October 2005 VA skin examination, and the September 2006 VA feet examination.  See Owens, supra.  The best evidence in the case (while clearly not all the evidence in this case) provides evidence against the Veteran's and his wife's recollections of events after service that the Board cannot, unfortunately, ignore.   

As to the disability manifested by chronic diarrhea and service connection under 38 C.F.R. § 3.303(d), in a February 2015 letter a VA doctor reported that the Veteran's irritable bowel syndrome, which caused his chronic diarrhea, dated back to his military service and therefore it is most likely related to his military service.  

Tellingly, the February 2015 letter is unsupported by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Therefore, the Board gives the February 2015 letter little probative value.  See Owens, supra.  

As to the back disability and service connection under 38 C.F.R. § 3.303(d), in a May 2006 VA treatment record it was reported that it is "very possible" that the Veteran's degenerative changes in his back "are related to his military service especially his long term work as a parachute[ist] and long marches carrying heavy load."  Similarly, in an April 2014 VA treatment record it was reported that the Veteran's low back pain was "most likely service connected" after the examiner was told that the Veteran had a history of injuring his back parachute jumping and lifting heavy packs while on active duty.  

Tellingly, these VA treatment records are based on inaccurate factual premises because service records are negative for any evidence that the Veteran ever parachuted and contain only a single entry (see June 2004 post-deployment examination) in which the Veteran reported that he had back pain since a march.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board gives these VA treatment records little probative value.  See Owens, supra.  

On the other hand, the June 2014 VA examiner as to the chronic diarrhea and the June 2015 VA examiner as to the back disability opined that his current irritable bowel syndrome and back disability were not due to his military service after a review of the record on appeal and a comprehensive examination of the claimant.  The Board finds these opinions the most probative evidence of record because, unlike the earlier letter and VA treatment records, they took into account the Veteran's in-service and post-service medical history as recorded in his service treatment records and post-service medical records and they included a detailed medical explanation for the opinions which were supported by citation to evidence found in the claims file.  See Owens, supra; also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).  

As to erectile dysfunction and service connection under 38 C.F.R. § 3.303(d), the Board finds that the most probative evidence of record is the June 2015 VA examination at which time it was opined that the Veteran's erectile dysfunction was not due to his military service.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); also see Rabideau, supra.  The Board finds this opinion the most credible evidence of record for the following reasons: it was provided after a review of the record on appeal and/or a comprehensive examination of the claimant; it took into account his in-service and post-service medical history; it included a detailed medical explanation for the negative etiology opinion which opinion were supported by citation to evidence found in the claims file; and no contrary medical opinion is found in the record.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); also see Owens, supra.  

The Board will not get better medical opinions regarding these issues.  In this regard, it is important to note that at this point both the facts of this case (the post-service medical record and service medical record) and the medical opinion evidence provide highly probative evidence against these claims, either of which would provide a basis to deny these claims.

Lastly, as to secondary service connection and the claim of service connection for a disability manifested by chronic diarrhea and erectile dysfunction, the Board finds that the most probative evidence of record are the June 2014 and June 2015 VA examinations and they show that these disabilities are not caused or aggravated by the medication the Veteran took to treat his service-connected PTSD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; also see Allen, supra.  The Board finds these opinions the most credible evidence of record for the following reasons: they were provided after a review of the record on appeal and/or a comprehensive examination of the Veteran; they took into account his in-service and post-service medical history; the opinions included a detailed medical explanation for the negative etiology opinion which opinions were supported by citation to evidence found in the claims file; and no contrary medical opinion is found in the record.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; also see Owens, supra.  The Board will not get better medical opinions regarding these issues.  

Furthermore, the Board finds that neither the Veteran during his lifetime nor his wife currently is competent to provide direct or secondary nexus opinions because they do not have the required medical expertise to provide answers to these complex medical questions.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for a disability manifested by chronic diarrhea, erectile dysfunction, and a back disorder.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.310.

The Rating Claims

During his lifetime the Veteran claimed, and since that time his wife has claimed, in substance, that he is entitled to higher ratings for a skin disorder, bilateral varicose veins of the lower extremities, bilateral plantar fasciitis, a neurological disability of the right middle finger, and PTSD.  See Scott, supra.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Skin Disorder

Initially, the Board finds that the June 2015 VA examination satisfies the concerns raised in the Court's July 2013 decision for the following reasons: it was provided after a review of the record on appeal and a comprehensive examination of the Veteran; it took into account his post-service medical history; it discussed the medication he took to treat his skin disorder, to include whether he used corticosteroids and/or immunosuppressive drugs since March 2006 as claimed by the Veteran; and the opinion as to the severity of his service-connected disability includes a detailed medical explanation which opinion is supported by citation to evidence found in the claims file and allows the Board to rate the disability under all applicable rating criteria.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's skin disorder is rated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.

First, the Board notes that it has lifted its Johnson v. McDonald, 27 Vet. App. 497, 505 (2016), stay because the United States Court of Appeals for the Federal Circuit has held, in substance, that Diagnostic Code 7806's reference to systemic therapy does not include topical steroid creams.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the Board finds that it may adjudicate the current rating claim.

Next, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  However, the Board finds that this change in the regulations do not affect the current appeal because these changes did not change Diagnostic Code 7806.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period. 

At the August 2008 VA examination, the Veteran reported that his skin disability "affects his arms, anterior chest, and groins and he has the problem almost all over his body."  He also complained of constant burning and itching.  It was next reported that he treated his rash with a topical cream.  

On examination, the Veteran had a few rounded erythematous macules, approximately 4 millimeters by 4 millimeters on the arms, bilaterally.  On the anterior chest, there were several similar erythematous macules noted, 4 to 6 inches apart.  There were similar erythematous macules scattered over the groin and abdominal wall.  On the anteromedial aspect of the left forearm was an 8 inch by 6 inch area of skin, which was somewhat erythematous, but without macules.  The Veteran stated that the area itched.  The examiner concluded that about 5 percent of the Veteran's total body surface was affected.  No skin lesions were noted on the generally exposed areas, such as the face and hands.  No disfigurement was evident when the Veteran was fully clothed.  The diagnosis was eczema with folliculitis.

At the June 2015 examination, the Veteran was seen in person and the examiner reviewed the record on appeal.  The Veteran reported that his disability caused itching and involved the legs, arms, chest, abdomen, and back.  The examiner thereafter opined that the Veteran's skin disability did no cause scarring, disfigurement, or systemic manifestations.  On examination, the Veteran did not have any signs of his service-connected folliculitis and only a small area of eczema on his left chest.  The examiner opined that his disability covered less than 5 percent of the total body area and none of the exposed area.  As to his treatment, the examiner opined that the record showed that Veteran had constant/near-constant treatment with topical corticosteroids-Clobetasol (0.05%) ointment and Hydrocortisone (2.5%) cream.  It was thereafter opined that he did not see any systemic therapy treatment in the medical records.  The examiner also opined that Hydrocortisone is a topical corticosteroid and not systemic therapy even at 1.0% and 2.5% strengths.  Lastly, while the Veteran reported flare-ups (i.e., some improvements in the summer), the examiner opined that without seeing the Veteran during a period of flare-up it would be speculative to provide an opinion as to the percent of his body involved during the flare-up.

Regarding treatment records, they document the Veteran's complaints and treatment for the skin disorder, but the Board finds that nothing in these records show his symptoms to be worse than what was reported by the above VA examiners.  See Colvin, supra.  Tellingly, these treatment records are negative for any showing the percentage of the Veteran's body affected by the skin disability contrary to the areas reported on examination or the use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, more frequent than reported at the above VA examinations.  Id.

As to the Veteran's lay claims and the concerns raised in the July 2013 Court decision, the Board notes that the Court cited to a March 2006 VA treatment record in which the Veteran reported that his rash covered 40 percent of his body.  The Court also noted that at the August 2008 VA examination the Veteran stated that "the condition affects his arms, anterior chest, and groins and he has the problem almost all over his body."  

Similarly, at the June 2015 VA examination the Veteran reported that his skin disability caused itching and involved the legs, arms, chest, abdomen, and back.  Furthermore, a review of the record on appeal reveals numerous statements in support of claim from the Veteran in which he made similar claims regarding his rash covering large parts of his body.  Likewise, since his death, the appellant and her representative have made similar claims.  Lastly, during his lifetime the Veteran also reported that he had used corticosteroids or immunosuppressive drugs to treat his skin condition since at least March 2006.   

As to the Veteran's statements to his VA examiners as well as his and his widow's writings to VA regarding the problems caused by the service-connected skin disorder, the Board first finds that lay persons are competent to report on the symptoms they can see like a rash and feel like an itch.  See Davidson, supra.  

However, the Board finds the VA examiners opinions as to the percentage of the entire body and the exposed areas affected by the skin disorder more probative than these general claims because the VA examiners have greater medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  See Owens, supra.

As to the March 2006 VA treatment record that recorded the Veteran's claim that 40 percent of his body was covered by a rash, the Board finds the treatment record has little probative value because, as in the current appeal, the Board is not required to accept evidence that is simply information recorded by a medical examiner, unenhanced by medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).    

As to the lay claims regarding the Veteran's use of corticosteroids or immunosuppressive drugs to treat his skin condition since at least March 2006 and the concerns raised in the July 2013 Court decision, the Board finds the VA examiners opinion and the documentation found in the treatment records, which are negative for corticosteroids or immunosuppressive drug use, more probative that his claims to the contrary.  The Board has reached this conclusion because objective medical records are more accurate than self-reported claims which are not always clear.  See Owens, supra.

Given the above evidence, the Board also finds that the most probative evidence of record shows that the Veteran skin disorder did not cover more than 40 percent of his entire body or more than 40 percent the exposed areas affected.  Id.  The Board also finds that the most probative evidence of record showed that the Veteran's skin disorder did not require constant or near-constant systemic therapy during any 12-month period during the pendency of the appeal.  Id.  Therefore, the Board finds that the Veteran did not meet the criteria for a rating in excess of 30 percent for his skin disorder at any period during the appeal.  38 C.F.R. § 4.118, Diagnostic Code 7806; Fenderson; supra; Hart, supra.

Varicose Veins

The Veteran's right and left varicose veins of the lower extremities are each rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120.  

Diagnostic Code 7120 provides a 10 percent rating for varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is provided for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  And, a 30 percent rating is provided for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 

With the above criteria in mind, at the September 2006 VA examination the Veteran reported having problems with upper and lower leg pain.  On examination, the Veteran had varicose veins in bother the upper and lower legs bilaterally with constant pain and throbbing.  Next it was noted that the Veteran had several small varicose veins 0.5cm wide in the upper inner thigh to the bilateral knee.  He also had several varicose veins 0.5cm wide in the lower inner calf.  However, there was no edema, ulceration, skin discoloration, erythromelagiam, angioneurotic edema, Raynaud's phenomenon/syndrome, or eczema.  There were also no open areas, redness, or swelling.  It was opined that the Veteran's symptoms were relieved by elevation/compression hosiery. 

At the June 2015 VA examination, the Veteran reported having problems with, bilaterally, asymptomatic palpable varicose, asymptomatic visible varicose, and fatigue and aching after prolonged standing.  Thereafter, the examiner opined that the Veteran's adverse symptomatology does not include peripheral vascular disease, aneurysm of any large artery, arteriosclerosis obliterans, thrombo-angiitis obliterans, aneurysms, Raynaud's syndrome, arteriovenous (AV) fistula, angioneurotic edema, erythromelalgia, or sarcoma.

Regarding treatment records, they document the Veteran's complaints and treatment for varicose veins, but nothing in these records show his symptoms to be worse than what was reported by the above VA examiners.  See Colvin, supra.  Tellingly, these treatment records are negative for any showing that the varicose veins in either lower extremity caused at least persistent edema, incompletely relieved by elevation.  Id.

As to the lay claims, the Board first finds that lay persons like the Veteran and his widow are competent to report on the symptoms they can see like a swollen and discolored veins and what they can feel like pain.  See Davidson, supra.  However, the Board finds the VA examiners opinions as to the Veteran's symptomatology more probative than these lay claims because the VA examiners have greater medical training.  See Black, supra.  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  See Owens, supra.

Accordingly, while the record shows that the Veteran's varicose veins were painful, the most probative evidence of record shows that they did not cause, in either leg, at least persistent edema, incompletely relieved by elevation.  Id.  Therefore, the Board finds that the Veteran did not meet the criteria for a higher evaluation for varicose veins in either the right or left lower extremity at any period during the appeal.  38 C.F.R. § 4.104, Diagnostic Code 7120; Fenderson; supra; Hart, supra.

Bilateral Plantar Fasciitis

The Veteran's bilateral pes planus is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.

Under Diagnostic Code 5276, a 10 percent rating is warranted if the disability is manifested by moderate pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet (bilateral or unilateral).  A 30 percent rating is warranted if the disability is manifested by severe pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

With the above criteria in mind, at the September 2006 VA examination the Veteran reported having bilaterally foot pain on the bottom of both feet and heels that caused problems with walking and standing.  He also reported problem with ankle and foot swelling.  He also complained of toe and heel stiffness when standing.  Lastly, the Veteran reported that he could not stand for more than a few minutes or walk more than a few yards.  On examination, there was tenderness in the plantar arch bilaterally.  However, bilaterally, there was no painful motion, swelling, instability, weakness, abnormal weigh bearing, hammertoes, hallux valgus rigidus, vascular foot abnormality, pes cavus, malunion/nonunion of the tarsal or metatarsal bones, flat foot, muscle atrophy, or hallux valgus.  Foot X-rays were negative.  

At the June 2015 VA examination, the Veteran reported having problems with pain on the soles of his feet with standing and walking.  The Veteran was treated with orthotics.  The Veteran did not report having flare-ups.  On examination, the Veteran had bilateral foot pain with mild tenderness upon palpation of the plantar fascia of the heel regions bilaterally.  However, he did not have redness or swelling.  It was next reported that the Veteran would have pain on movement and weight-bearing.  It was opined that the severity of his disability was mild.  

Regarding treatment records, they document the Veteran's complaints and treatment for plantar fasciitis, but nothing in these records show his symptoms to be worse than what was reported by the above VA examiners.  See Colvin, supra.  Tellingly, these treatment records are negative for any showing that his plantar fasciitis caused, at least, marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

As to the lay claims, the Board first finds that lay persons like the Veteran and his widow are competent to report on the symptoms they can see like deformity, swelling, and callosities as well as what they can feel like pain.  See Davidson, supra.  However, the Board finds the VA examiners opinions as to the Veteran's symptomatology more probative than these lay claims because the VA examiners have greater medical training.  See Black, supra.  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  See Owens, supra.

Accordingly, while the record shows that the Veteran's bilateral plantar fasciitis was painful/tender to palpation, the most probative evidence of record shows that it was not manifested by, at least, marked deformity (pronation, abduction, etc.), indication of swelling on use, and characteristic callosities.  Id.  Therefore, the Board finds that the Veteran did not meet the criteria for a higher evaluation for bilateral plantar fasciitis at any period during the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5276; Fenderson; supra; Hart, supra.

The Board will next consider if the Veteran's bilateral plantar fasciitis was manifested by adverse symptomatology that allows separate compensable ratings for each foot and/or a higher evaluation under another Diagnostic Code.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

With the above criteria in mind, the Board notes that Diagnostic Code 5276 pertains specifically to the anatomical location of the disability as well as provides compensation for the symptom (i.e., pain) predominantly reported by the Veteran during his lifetime.  The Board cannot identify any evidence to suggest that another diagnostic code would be more appropriate.

As to a separate or a higher rating for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017), the Board notes that Diagnostic Code 5284 is used to rate a foot disability when a claimant has suffered an injury to the feet.  In the current appeal, the Veteran's service-connected disability does not arise out of a specific foot injury but instead was awarded to him because of foot pain that started on active duty.  As such, the Board finds that the Veteran's service-connected bilateral plantar fasciitis is not ratable under Diagnostic Code 5284.  See Butts, 5 Vet. App. at 538.  Therefore, the Board also finds that neither a higher scheduler rating or separate ratings for each foot is warranted under Diagnostic Code 5284.  Also see Fenderson, supra; Hart, supra.

The Board also finds that while higher ratings are available for foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5278 (acquired claw foot) and 5283 (malunion or non union of the tarsal or metatarsal bones) these Diagnostic Codes are not applicable to the current appeal.  The Board has reached this conclusion because the evidence of record, including the VA examinations, do not contain a diagnosis of an acquired claw foot and/or malunion or non union of the tarsal or metatarsal bones.  See Butts, 5 Vet. App. at 538; also see Fenderson, supra; Hart, supra.

Lastly, the Board finds that a higher rating is not available for the Veteran's plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, and/or 5282 (2017) because the 10 percent rating already assigned his disability meets the maximum rating possible under these Diagnostic Codes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit); Fenderson, supra; Hart, supra.

Right Middle Finger

The Veteran's right middle finger disability was most recently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Because the record shows that the Veteran is right handed (see, e.g., VA examination dated in September 2013), Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis of the median nerve in the major upper extremity; a 30 percent rating for moderate incomplete paralysis of the median nerve in the major upper extremity; a 50 percent rating for severe incomplete paralysis of the median nerve in the major upper extremity; and a 70 percent rating for complete paralysis of the median nerve in the major upper extremity.  

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  

With the above criteria in mind, at the September 2013 VA examination the Veteran reported that his fingertip had been very painful since his accident, he can't stand to have anything touch that fingertip, and he can't use that finger when grasping wrenches or tools.  He also reported that the pain kept him from continuing work as a mechanic.  His wife similarly reported that the Veteran's fingertip was very sensitive and he pulls it away quickly from any direct contact because of pain.  She also reported that there had not been a re-opening of the fingertip wound or a new injury since service.  

On examination, the Veteran's finger was painful and it was tender to palpation.  The finger had lost motion.  As to range of motion, the Veteran still had less than a 1 inch gap between the finger and thumb pad as well as the finger and the proximal transverse crease.  Hand grip strength was reduced to 4/5.  The examiner opined that it looked like the Veteran was still using his right hand when working as a mechanic.

At the January 2014 VA examination, it was opined after a review of the record on appeal that the findings at the last VA examination suggest that the Veteran had hypersensitivity to the right digital nerves of middle finger and finger stiffness.

VA treatment records are mostly negative for complaints, diagnoses, or treatment for the right middle finger disability.  Moreover, the Board finds that nothing in these records contradicts the above VA examiners opinions as to the severity of his adverse neurological symptomatology.  See Colvin, supra.

As to the lay claims, the Board first finds that lay persons like the Veteran and his widow are competent to report on the symptoms they can see and feel like pain and lost motion.  See Davidson, supra.  However, the Board finds the VA examiners opinions as to the Veteran's symptomatology more probative than these lay claims because the VA examiners have greater medical training.  See Black, supra.  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  See Owens, supra.

Accordingly, the record shows that the Veteran's right middle finger disability caused hypersensitivity to the right digital nerves of middle finger and finger stiffness with objective evidence of pain, tenderness, reduced 4/5 muscle strength, and some lost motion.  However, while the term "moderate" incomplete paralysis of the median nerve is not defined by regulation, the Board finds that it must mean more than the minimum adverse symptomatology manifested by this Veteran.  Therefore, the Board finds that the Veteran did not meet the criteria for a higher rating for the right middle finger disability at any period during the appeal.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8515; Fenderson; supra; Hart, supra.

PTSD

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or PTSD affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Initially, the Board notes that the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Tellingly, the February 2014 VA examiner opined that it is not possible to distinguish between the problems caused by his service-connected and non service-connected psychiatric disabilities.  

Therefore, the Board will analyze the severity of the Veteran's symptomatology as if all the adverse psychiatric symptomatology seen in the record was caused by the service-connected disability.

Next, the Board notes that this claim for a higher rating for PTSD was pending before the AOJ on or after August 4, 2014.  Therefore, the Board finds that the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-5) applies to the current appeal.  See 53 Fed. Reg. 14308 (March 19, 2015); 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2017).  Accordingly, the Board's adjudication of this claim cannot include any discussion of the Global Assessment of Functioning (GAF) scores found in the record.  See Golden v. Shulkin (16-1208), No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018).

The Board finds that the criteria for a higher rating of 100 percent are not met.  In this regard, the Board finds that that the most probative evidence of record shows that the Veteran's PTSD did not cause total social and occupational impairment despite, among other things, the homicidal ideation reported in the February 2007 VA treatment record; the suicide attempt in March 2007; the problem with deficiencies in school, family relations, judgement, thinking, and mood producing significant difficulties in his ability to function both occupationally and interpersonally as evidenced by lack of any outside social relationships and difficulty maintaining any level of employment opined by the February 2011 VA examiner; the problem with a depressed mood, fatigue/low energy, lack of interest/motivation, poor self-esteem, poor appetite, sleep disturbance, history of homicidal ideation, and suicidal ideation at the February 2014 VA examination; despite the fact that he had not worked since 2013; and despite the fact that the Social Security Administration found him disabled because of his psychiatric disorders.  

Initially, the Board notes that Social Security Administration determinations are not controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Moreover, while the criteria a 100 percent rating also specifically identifies problems with being a "persistent" danger of hurting self or others, the Board finds the fact that the record is negative for any physical altercations, the post-2007 record is negative for any other suicide attempts, the fact that the Veteran denied having homicidal or suicidal ideation when examined by VA in February 2011, and the fact that he did not have homicidal ideation or suicidal ideation with a plan when examined by VA in February 2014 weighs heavily against finding that his PTSD caused "persistent" danger of hurting self or others despite the suicide attempt and homicidal ideation reported in the 2007 VA treatment records and the suicidal ideation seen when examined in February 2014.  

Likewise, while the criteria for a 100 percent rating specifically identifies problems with persistent delusions or hallucinations, gross impairment in thought processes or communication, and disorientation to time or place, the Board finds the fact that the February 2011 VA examiner specifically opined that he did not have hallucinations, only flashbacks, the fact that the February 2014 VA examiner reported that his symptomatology did not include hallucinations, the fact that both examiners opined that the he was oriented in all three spheres, and the fact that the February 2014 VA examiner also specifically opined that his thought content was free of any delusions weighs heavily against finding that his PTSD caused total occupational and social impairment.

Similarly, while the criteria a 100 percent rating also specifically identifies problems with intermittent inability to perform activities of daily living and memory loss, the Board finds the February 2011 and February 2014 VA examiners opined that he did not have these symptoms weighs heavily against finding that his PTSD caused total occupational and social impairment.

Simply stated, it is important for the appellant to understand that not all the evidence in this case supports the 70 percent finding, let alone a higher rating.  A 70 percent disability for PTSD will cause the Veteran many problems.   

Furthermore, the Board finds the fact the Veteran worked until December 2013 and the fact that the record shows that non psychiatric disorders (i.e., varicose veins, plantar fasciitis, right middle finger disability, back disability, irritable bowel syndrome, gout, cold injuries, etc. . .) appear to also play a significant role in his stopping to work weighs heavily against finding that his PTSD acting alone caused total occupational impairment.  Likewise, the Board finds the fact that the Veteran remained married and living with his second wife of over two decades and they raised two children together as well as the fact the he told the February 2011 VA examiner that he still visited with his parents and siblings once a year, weighs against finding that the his PTSD causes total social impairment despite the social isolation also reported by the VA examiners.  

The Veteran clearly had problems with his PTSD (this is not in dispute).  In this regard, the February 2011 VA examiner specifically opined that he had difficulty with eye contact and based on clinical observation appeared to be experiencing flashbacks.  The Veteran intermittently responded to stimuli unable to be observed by examiner.  The Veteran had an exaggerated startle response and was agitated for several minutes following the examiner's pager going off.  The Veteran was suspicious.  Eye contact was limited.  Mood was irritable and agitated.  His eye contact was limited.  The Veteran had a depressed mood and anxiety.  It was also opined that he had symptoms consistent with major depressive disorder, secondary to PTSD.  The Veteran also reported having significant sleep disturbance related to, among other things, nightmares.  Likewise, the February 2014 VA examiner reported he had problems with a depressed mood, fatigue/low energy, lack of interest/motivation, poor self-esteem, poor appetite, sleep disturbance, a history of homicidal ideation without a plan, suicidal ideation without a plane, anxiety, suspiciousness, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  All of these problems fall within the general guidelines of a 70% rating, which will cause many problems. 

The only question before the Board is the degree of the problem.  Without taking into consideration the above adverse statement as well the Veteran's and the appellant's statements the 70 percent finding could not be justified based on this medical evidence. 

Tellingly, the February 2011 and February 2014 VA examiners also specifically opined that despite the above adverse symptomatology his PTSD only caused occupational and social impairment with deficiencies in most areas.  See Colvin, supra.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD was not manifested by symptomatology that causes total occupational and social impairment at any time during the pendency of the appeal.  See Owens, supra.  Therefore, the Board finds that the criteria for a 100 percent rating are not met for the Veteran's PTSD at any period during the appeal.  See 38 C.F.R. § 4.130; Fenderson, supra; Hart, supra. 

The Special Monthly Compensation Claim

During his lifetime the Veteran claimed, and since that time his wife claimed, in substance, that the Veteran's service-connected disabilities caused the loss of use of both feet.  See Scott, supra.  

In this regard, special monthly compensation (SMC) is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a foot. 38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a), 4.63.  Loss of use of a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches (8.9 centimeters) or more, will be taken as loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2), 4.63.

The Court has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).

With the above criteria in mind, the Board notes that the June 2015 VA gout, veins, and feet examiners opined that the Veteran's bilateral lower extremity gout, varicose veins, and plantar fasciitis did not cause functional impairment of either extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

Moreover, while treatment records documented the Veteran seeking treatment for problems in his lower extremities caused by his service connected disabilities on numerous occasions, the Board nonetheless finds that the above VA medical opinions are not contradicted by any other medical evidence in the treatment records.  Colvin, supra.  The Board also finds the VA medical opinions more probative than any claims the Veteran made before his death or any current claims being made by the appellant or her representative because the VA examiners have greater medical training.  See Black, supra.  

Therefore, the Board finds the criteria for SMC have not been met because the most probative evidence of record shows that the Veteran's service connected disabilities did not cause no effective function remaining in either foot other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance at any period during the appeal.  See 38 U.S.C. 1114(k); 38 C.F.R. § 3.350(a); Owens, supra; Fenderson, supra, Hart, supra. 

Conclusion

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

New and material evidence having been received; the claim of service connection for a disability manifested by chronic diarrhea is reopened.  

Service connection for bilateral hearing loss is denied.

Service connection for a disability manifested by chronic diarrhea is denied.

Service connection for erectile dysfunction is denied.

Service connection for a back disorder is denied.

A rating in excess of 30 percent for a skin disorder is denied.

A rating in excess of 10 percent for varicose veins of the right lower extremity is denied.

A rating in excess of 10 percent for varicose veins of the left lower extremity is denied.

A rating in excess of 10 percent for bilateral plantar fasciitis is denied.

A rating in excess of 10 percent for a neurological disability of the right middle finger is denied.

A rating in excess of 70 percent for PTSD is denied.

Special monthly compensation based on loss of use of the feet is denied.


REMAND

As to the claim of service connection for tinnitus, in June 2015 the Veteran's representative filed with VA medical treatise evidence showing that a side effect of some medication is tinnitus.  Moreover, in Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) the United States Court of Appeals for the Federal Circuit held that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  However, the record does not show that the AOJ obtained an opinion as to whether any of the medication the Veteran took for his service-connected disabilities caused or aggravated his tinnitus despite the fact that he was afforded two audiological examinations during his lifetime.  See 38 C.F.R. § 3.310; Allen, supra.  Therefore, the Board finds that a remand to obtain this opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As to the claim for a TDIU rating, as explained above, this issue comes to VA from the August 2008 rating decision that denied an increased rating for the Veteran's skin disorder.  See Rice, supra.  Moreover, the record shows the Veteran filed his claim for a skin disorder with VA in June 2004.  Therefore, notwithstanding the November 2017 rating decision in which the RO opined that this claim is moot because the Veteran had a 100 percent schedular rating from September 5, 2012, their appears to remains an issue on appeal (this is particularly true in light of the litigation in this case, however, if this is not the case, the Veteran's attorney should inform the VA, in writing, immediately).  See Fenderson, supra.  

Accordingly, the Board finds that a remand is needed for the AOJ to adjudicate the TDIU claim and issue a supplemental statement of the case (SSOC) if any benefit sought on appeal is denied.  See 38 C.F.R. § 19.31 (2017) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

While the appeal is in remand status, the appellant should also be asked to provide VA with a fully executed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which covers the details of the Veteran's occupational history before September 5, 2012.  

In this regard, the appellant should also be asked to clarify her representative's January 2014 statement that the Veteran stopped working on December 24, 2013, with the Veteran's notice to the Social Security Administration (SSA) that he stopped working in June 2013.

As to the claim for accrued benefits, in July 2016 the RO received the appellant's notice of disagreement as to the January 2016 rating decision that denied this claim.  No further action was taken by the RO.  Therefore, the Board finds that a remand for a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim of service connection for the cause of the Veteran's death and DIC under the provisions of 38 U.S.C.A. § 1318, the Board finds that these claims must be remanded because they are inextricably intertwined with the above remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file a fully executed VA Form 21-8940 that covers the details of the Veteran's occupational history before September 5, 2012.  

The appellant should also be asked to clarify her representative's January 2014 statement that the Veteran stopped working on December 24, 2013, with the Veteran's notice to the SSA that he stopped working in June 2013.  

If possible, the appellant herself should also submit and new pertinent evidence the Board/VA does not have (if any). 

2.  Issue the appellant a statement of the case as to her claim for accrued benefits.  This issue should thereafter be returned to the Board only if she perfects her appeal by filing a timely Substantive Appeal.  In any appeal, the appellant and her lawyer are asked to be very clear regarding what accrued benefits, from what disability, they are seeking.  The more clarification assists the Board in fully adjudicating this case.  


3.  Thereafter, obtain a medical opinion from a suitably-qualified medical professional to address the etiology of the Veteran's tinnitus.  The claims file should be made available and reviewed, and the examiner should specifically note that such review was performed. 

Following consideration of the evidence of record (both lay and medical), the examiner is asked to address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by any of the medications he took for his service-connected disabilities.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was permanently aggravated beyond the normal course of the condition by any of the medications he took for his service-connected disabilities.

In providing answers to the above questions, the examiner should also consider all competent lay claims found in the regarding observable symptomatology.

In providing answers to the above questions, the examiner should consider the medical treatise evidence filed by the appellant's representative.

In providing answers to the above questions, the examiner is also advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  "Aggravated" in this context refers to a permanent worsening of the pre-existing or underlying condition, as opposed to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the aforementioned and any further development deemed necessary in light of the expanded record, adjudicate the appeal.  

If any benefit sought on appeal is not granted in full, the appellant and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


